Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 26 September 2022.
Claim Status
Claims 46, 142-166 are pending. Claims 1-45 and 47-141 are canceled. Claims 46, 146-146, 156, 161-164  are amended.  Claims 167-168  are newly added.  Claims 46, 142-168 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 26 September 2022 consisting of 18 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2016/064238 (filed 11/30/2016) which claims benefit of 62/261,170 (filed 11/30/2015) and claims benefit of 62/261,169 (filed 11/30/2015) and claims benefit of 62/261,157 (filed 11/30/2015).  The instant application has been granted the benefit date, 30 November 2015, from the application  62/261,157.  

RESPONSE TO ARGUMENTS
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Due to the applicant’s amendments, the examiner withdraws the rejection of claims 84-85, 94, 100, 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

35 USC § 102 & 35 USC § 103 - Yivgi-Ohana
Due to the applicant’s claim amendments, the examiner withdraws the prior art rejections based upon Yivgi-Ohana.  Yivgi-Ohana does not explicitly teach the method steps introduced by claim amendment requiring certain methods of making the isolated chondrisome.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Yivgi-Ohana
Claims 46, 142-166  are rejected under 35 U.S.C. 103 as being unpatentable over Yivgi-Ohana et al. (US2014/0193511, published 10 July 2014).
	Based upon the applicant’s specification and knowledge of a person of ordinary skill in the art, “chondrisome,” is equivalent to “mitochondrion.”  The current application defines chondrisome as “subcellular apparatus derived and isolated or purified from
the mitochondrial network of a natural cell or tissue source” (page 128, lines 3-4).  Merriam-Webster defines a chondriosome as a mitochondrion.
Claim 46 is directed to:

    PNG
    media_image1.png
    668
    727
    media_image1.png
    Greyscale

The examiner interprets the newly introduced claim amendments, “wherein the pharmaceutical composition is produced by a method comprising…” as being a product-by-process limitation.  MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In accordance with the guidance above, the examiner asserts that the claimed pharmaceutical product recited in claim 46 comprising chondrisomes appear to be merely highly purified chondrisomes/mitochondria.  Nothing was done to the tissues from which the chondrisomes were isolated, which might affect the chondrisomes/mitochondria.  Nothing in the steps of the purification scheme of claim 46 would seem to alter the function or structure of the chondrisomes/mitochondria.  Therefore, the examiner concludes that the chondrisomes/mitochondria used in the claimed treatment method would not differ from chondrisomes/mitochondria isolated by other means.  Hence, the examiner concludes that the burden has been shifted to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Yivgi-Ohana et al. teach claims 11 and 13 (page 16):

    PNG
    media_image2.png
    304
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    60
    541
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    47
    542
    media_image4.png
    Greyscale

Therefore, based upon claims 11 and 13, Yivgi-Ohana suggest a method of enhancing function of a target cell or tissue, comprising delivering to the target cell or tissue a pharmaceutical composition comprising isolated chondrisomes derived from cultured cell.
	Yivgi-Ohana teach “Mitochondria perform numerous essential tasks in
the eukaryotic cell such as pyruvate oxidation, the Krebs cycle and metabolism of amino acids, fatty acids and steroids.” (parag. 0003).  Therefore, administering additional mitochondria to cells would enhance metabolic function.
	Claim 142 is directed to the method of claim 46, wherein the target cell or tissue is in an injured state.   Claim 12 of Yivgi-Ohana is directed to the “method of claim 11, wherein said condition which benefits from increased mitochondrial function is a disease or disorder associated with nonfunctional or dysfunctional mitochondria.”
	Claim 143 is directed to the method of claim 46, wherein the composition is delivered to the target cell or tissue in-vivo in a human subject.  Yivgi-Ohana teach that their subject treated can be human (parag. 0101).
Claim 144 is directed to the method of claim 46, wherein the composition is delivered to the target cell or tissue ex-vivo. Yivgi-Ohana teach in “some embodiments administering mitochondria to a subject is performed ex-vivo, either to cells of the subject or of a donor and the cells are then administered to the subject.” (parag. 0030).
Claim 152 is directed to the method of claim 46, wherein the target tissue or cell is selected from the group consisting of: epithelial, connective, muscular, and nervous tissue or cell.  Yivgi-Ohana teach intramuscular injection (parag. 0029).
Yivgi-Ohana teach isolated mitochondria from a variety of sources and delivery to a variety of tissues.  Some of the sources and targets overlap.  Therefore, the limitations of claims 149-151 can be at once envisioned by a skilled artisan.  The tissues of claims 149 and 152 are taught by Yivgi-Ohana.
Claim 153 is directed to the method of claim 46, wherein the chondrisomes of the composition are encapsulated.  Yivgi-Ohana describes embodiments where the mitochondria compositions are formulated in capsules (parag. 0112).
Claims 154-155 recite that the chondrisomes of the composition are autologous or allogeneic to the target cell or tissue.  Paragraph 0031 of Yivgi-Ohana teach the purified mitochondria are from a source selected from autologous, allogeneic and xenogeneic.
Claim 156 recites various disease for treatment.  Yivgi-Ohana at parag. 0098 recites various diseases including multiple sclerosis, cancer, autoimmune and nutritional diabetes, which seem to be species of the various genera recited in claim 154.
Claim 157 is directed to method of claim 46, wherein the target cell or tissue is from a subject who has or is at risk for a mitochondrial disease.   Yivgi-Ohana  et al. teach “another embodiment, the disease or disorder associated with nonfunctional or dysfunctional mitochondria is selected from the group consisting of: a mitochondrial disease caused by damage to mtDNA, a mitochondrial disease caused by damage to nuclear genes and a mitochondrial disease caused by a toxin. According to another embodiment, the damage is selected from the group consisting of: mutation, deletion, truncation, cross-linking and a combination thereof.” (parag. 0028).  These teachings also meet the limitations of claims 158-159.
Claim 160 recites that the sources of the mitochondria can be isolated from human blood or blood fraction. Yivgi-Ohana teaches that the sources of the mitochondria can be from the group consisting of: human placenta, human placental cells grown in culture and blood cells (parag. 0094).  This also satisfies the limitations of claim 160.
Claims 161-162 recite that the chondrisomes are engineered to express/overexpress an endogenous or heterologous gene product.  Paragraph 0125 of Yivgi-Ohana describes modified mitochondria derived from genetically modified  source where the cell harbors a foreign gene product.  Paragraph 0126-0127  describe pro-apoptotic proteins express in the cells from which the mitochondria are isolated, thereby teaching the limitations of claim 163.
Claim 164 is directed to the method of claim 46, wherein the composition is administered in an amount and for a time sufficient to enhance the function of the target cell or tissue.  Yivgi-Ohana teaches that delivery of their isolated mitochondria is sufficient to enhance the function of the target cell.
Claim 166 is directed to the method of claim 46, wherein the composition does not produce an unwanted immune response in the target cell or tissue.  Persons of ordinary skill in the art understand that autologous transplants do not result in unwanted immune responses.
	As described above, Yivgi-Ohana suggested the limitations of claim 46.  However, claims 144-148 recite various properties or outcomes of testing measures resulting from administration of the chondrisome/mitochondria.  These are likely inherent/intrinsic.  If they are not inherent to the generic claim 46, then the properties recited in claims 144-148 are associated with narrower embodiments and those narrower limitations are not in claims 144-148.
Claim 165 is directed to the method of claim 46, wherein the chondrisomes of the composition persist in the target cell or tissue at least 6 hours.  The limitations of claim 82 seem to be an outcome of practicing the method of claim 46.  No further active method steps are recited in claim 82.  The scope of claim 82 encompasses any chondrisome administered by any means.  Therefore, the examiner concludes the property is intrinsic to any chondrisome administered by any means. Accordingly, practicing the method of claim 46 would naturally satisfy the limitations of claim 82.
Claim 145 is directed to the method of claim 46, wherein the composition decrease mitochondrial permeability transition pore (MPTP) formation in recipient cells at least 5% and does not increase more than 10% relative to a control.  Claim 83 does not actually require practicing measurement of mitochondrial permeability transition pore (MPTP) formation.  This claim merely states that the composition possess a property describing a particular mitochondrial permeability transition pore (MPTP) formation.  Accordingly, practicing the method of claim 46 would naturally satisfy the limitations of claim 145.
Claim 146 is directed to the method of claim 46, wherein the composition increases Akt levels in the target cell or tissue at least 10%  relative to a control. Claim 84 does not actually require practicing measurement of Akt levels.  This claim merely states that the composition possess a property describing a particular Akt levels.  Accordingly, practicing the method of claim 46 would naturally satisfy the limitations of claim 146.
Claim 147 is directed to the method of claim 46, wherein the composition increases PI3K activity in the target cell or tissue. Claim 147 does not actually require practicing measurement of PI3K activity.  This claim merely states that the composition possess a property describing a particular PI3K activity.  Accordingly, practicing the method of claim 46 would naturally satisfy the limitations of claim 147.
Claim 148 is directed to the method of claim 46, wherein at least 5% of the chondrisomes of the composition are internalized into the target tissue or cell.
The background section of Yivgi-Ohana et al. teaches “Mitochondrial transfer in vitro by endocytosis or internalization has been demonstrated as well (Clark et al., Nature, 1982; 295:605-607; Katrangi et al., Rejuvenation Research, 2007; 10(4):561-570)” (parag.  0006).  Therefore, a person of ordinary skill in the art  would accept that the limitations of claim 86 are prima facie obvious.  MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”   MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  It seems likely that the internalization rate is related to the administration method and these claims do not make that nexus.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of claim 46 and expect certain properties to present.
The person of ordinary skill in the art would have been motivated to expect those properties or outcomes because no additional active method steps were required and those properties would be naturally expected to be associated with the composition.  Absent evidence to the contrary, it is the Examiner's position that a chondrisome/mitochondria administered to a cell/tissue would have certain properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When as here, the prior art appears to contain the exact same ingredients and Applicant’s own disclose supports the suitability of the prior composition as the inventive composition component, the burden is property shifted to Applicant to show otherwise.  MPEP 2112.01(II) recites that "products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable."
The examiner suggests that in light of the recent KSR decision, this necessity for a “reason or suggestion” is no longer required.  KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (administering mitochondria to treat metabolic disease) are taught by Yivgi-Ohana and further they are taught in various combinations and are shown to be  used in methods of treatment.  It would be therefore predictably obvious to use a combination of these elements in a method of treatment.  
The skilled artisan would have had a reasonable expectation of success in expecting inherent/intrinsic properties to be present when practicing the method of Yivgi-Ohana.
Therefore the method as taught by Yivgi-Ohana et al. would have been prima facie obvious over the method of the instant application.

Allowable Subject Matter
Claim 167 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Yivgi-Ohana et al. (US20210023143) teaches “Bovine Placental Mitochondria Decrease Cholesterol in Bovine Serum” (Example 2, parag. 0194).  However, Yivgi-Ohana et al. (US20210023143) is post-filing art.  The examiner was unable to find prior art that discloses this concept.
Claim 168 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  James McCully (US20220160782) teaches “Bovine Placental Mitochondria Decrease Cholesterol in Bovine Serum” (Claim 1).  However, James McCully (US20220160782) is post-filing art.  The examiner was unable to find prior art that discloses this concept.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633